Citation Nr: 0026199	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-03 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral 
eustachian tube dysfunction, claimed as a right and left ear 
condition.

2.  Entitlement to service connection for endometriosis.  

3.  Entitlement to service connection for viral enteritis, 
claimed as a stomach condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to March 
1991; the veteran also had unverified periods of active and 
inactive duty training during the years intervening and 
subsequent to her period of active duty.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a July 1998 statement, the veteran appeared to raise the 
issue of entitlement to service connection for hearing loss.  
As this issue has not been adjudicated by the RO, it is 
referred there for appropriate action.  

For the reasons discussed below, the Board determines that 
the claim for service connection for bilateral eustachian 
tube dysfunction, claimed as a right and left ear condition, 
is well-grounded.  Additional development required for this 
claim is in the Remand section of this decision.  The issue 
of entitlement to service connection for viral enteritis, 
claimed as a stomach condition, is also addressed in the 
Remand section.  


FINDINGS OF FACT

1.  The claim for service connection for bilateral eustachian 
tube dysfunction, claimed as a right and left ear condition 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

2.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim of 
service connection for endometriosis is plausible.  


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral eustachian 
tube dysfunction, claimed as a right and left ear condition, 
to include as due to undiagnosed illness is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted a well-grounded claim for 
service connection for endometriosis.  38 U.S.C.A. § 5107(a) 
(West 1991).  

REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, under 38 C.F.R. § 5107(a), VA has a duty 
to assist only those claimants who have established well-
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision holding that VA cannot  assist a claimant in 
developing a claim which is not well-grounded.  Morton v. 
West, 12 Vet.App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 C.F.R. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well-grounded; that is, that the claim is 
plausible.  

In order for a claim to be well-grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet.App. 498 (1995).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is " plausible" or "possible " is required.  Epps, 
126 F.3d at 1468.  Further, in determining whether a claim is 
well-grounded, the supporting evidence is presumed to be true 
and is subject to weighing.  King v. Brown, 5 Vet.App. 19, 21 
(1993).

A.  Bilateral Eustachian Tube Dysfunction

Regarding the issue of service connection for bilateral 
eustachian tube dysfunction, claimed as a right and left ear 
condition, the Board finds that the veteran's claim is well-
grounded.  In this regard, the Board notes that evidence in 
the record reflects that the veteran currently suffers from 
eustachian tube dysfunction.  The record also indicates that 
VA audiological examination in June 1997 resulted in a 
diagnosis of history of bilateral ear infection in service in 
1991 with subsequent recurrent eustachian tube dysfunction 
bilaterally.  The Board notes that the diagnosis seems to 
suggest a possible etiological relationship between the 
current ear condition and service.  A medical record dated in 
March 1991 is associated with the claims file.  Accordingly, 
the Board finds that the veteran's claim for service 
connection for bilateral eustachian tube dysfunction is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).

B.  Endometriosis

Regarding the issue of service connection for endometriosis, 
claimed as a gynecological condition, the Board finds that 
the claim is not well-grounded.  In this regard, the Board 
notes that service medical records from the veteran's period 
of active duty for training (September 1990) and active duty 
(December 1990 to March 1991) are negative for any complaint, 
symptomatology, or diagnosis of endometriosis or any other 
gynecological disorder.  In her statement dated in July 1998, 
the veteran acknowledged, in effect, that she had no 
symtomatology prior to September 1993.  The veteran was 
hospitalized in September 1993 for endometriosis and 
bilateral ovarian cysts, they do not link either of the 
gynecological conditions to her period of active service or 
active duty for training.  See 38 C.F.R. § 3.6(a).  A May 
1997 VA examination, at which the veteran related 
gynecological problems beginning in September 1993, also did 
not provide an etiological link to active military service or 
active duty for training.  Because the medical evidence does 
not establish a nexus between military service and the 
veteran's endometriosis or any other gynecological problem, 
the claim for service connection is not well-grounded.  
Rabideau v. Derwinski, 2 Vet.App. 141, 143-44 (1992).

The veteran's general contentions to the effect that her 
gynecological disorder may or is related to conditions and 
events that occurred in the Persian Gulf are of insufficient 
probative value to support her claim.  She does not have the 
technical or special training necessary to render an expert 
opinion which is necessary to support her claim.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992) (holding that 
the Board is not required to entertain unsupported lay 
speculation on medical issues).  Her opinion on causation 
alone are not probative.  See also, Moray v. Brown, 5 
Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  The veteran needs expert medical opinion to support 
her claim and make it plausible and well grounded.  

Where claims are not well grounded VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In this case, RO fulfilled its obligation under section 
5103(a) in its Statement and Supplemental Statements of the 
Case, in which the veteran was informed that the reason for 
the denial of her claim was that there was no objective 
medical evidence to substantiate that her gynecological 
condition occurred in or was caused by service.  
Additionally, by this decision, the Board is informing the 
veteran of what is necessary to make her claim well grounded.



ORDER

The claim for service connection for bilateral eustachian 
tube dysfunction, claimed as a right and left ear condition 
is well-grounded.  

Entitlement to service connection for endometriosis, claimed 
as a gynecological condition is denied.  

REMAND

Because the claim of entitlement to service connection for 
bilateral eustachian tube dysfunction is well-grounded, VA 
has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  

As indicated above, the diagnosis rendered at the June 1997 
VA audiological examination raised the possibility, of a 
nexus between the veteran's current diagnosis of eustachian 
tube dysfunction and service.  As such, the Board feels that 
the veteran should be afforded another VA examination to 
determine the etiology of her current ear condition, with 
particular reference to any symptoms reported in the medical 
records during active duty.. 

Regarding the claim for service connection for viral 
enteritis, the evidence of record reflects that the veteran 
was initially diagnosed with viral enteritis on September 28, 
1990 while in the Reserves.  The veteran's DD 214 shows that 
she served on active duty from December 1990 to March 1991.  
The document also shows that she had 4 months of prior active 
service.  The Board notes that the record includes a VA Form 
21-3101, Request for Information, showing that the veteran 
had active service from September 10 to November 9, 1990; 
however, this has not been verified.  This was probably 
active duty for training, but it is not entirely clear.  It 
is imperative in this case where the issue involves 
entitlement to service connection to verify the status of the 
veteran's duty on September 28, 1990 at the time the symptoms 
of viral enteritis apparently initially manifested.  In this 
regard, the Board notes that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty or 
active duty for training. 38 C.F.R. § 3.6(a).  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should request that the 
National Personnel Records Center verify 
whether the veteran was on active duty, 
or active duty for training from 
September 28, to November 1990.  The RO 
shoould clarify whether the veteran had 4 
months of active duty prior to December 
1990, and if so, obtain verification of 
the dates.

2.  The RO should schedule the veteran 
for a VA audiological examination to 
determine the nature and etiology of any 
ear condition.  All indicated tests and 
studies should be performed.  The 
examiner should provide an opinion as to 
whether any current ear condition is as 
least as likely as not related to 
treatment in service in 1991.  The 
rationale for any opinion expressed must 
be provided.  The claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior to the examination.  The 
RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that she may 
make an informed decision regarding her 
participation in said examination.  

4.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should 
readjudicate the remaining issues on 
appeal.  

If any benefit sought remains denied, the veteran and her 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	BRUCE KANNEE
                                                  Veterans 
Law Judge
                                            	Board of 
Veterans' Appeals
	


 


- 8 -


